DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 8/18/2021.  As directed by the amendment, claims 1 and 3-13 have been amended, claim 2 has been cancelled, and claim 14 has been added. As such, claims 1 and 3-14 are pending in the instant application.
Applicant has amended the drawings to provide the “Prior Art” label as appropriate; the objection to the drawings is withdrawn.
Applicant has amended the claims to address the majority of the objections thereto, but argues on page 7 of Remarks filed 8/18/2021 (hereinafter “Remarks”) that claim 1, line 5 already recites “into.” The Examiner respectfully notes that Applicant’s amendments have now shifted the item at issue to claim 1, line 4, which continues to recite “in to” rather than “into.” As such, there continues to be an issue with regards to claim 1, which is also present in new claim 14. Any objection not maintained below is withdrawn. 
Applicant has cancelled claim 2 and amended claims 4, 5, and 8 (and thus their dependent claims 6, 7, 9 and 10) to address the rejections thereof under35 USC 112(b)/second paragraph, which are hereby withdrawn. However, Applicant’s 
Applicant has amended claim 3 to properly further limit the claim from which it depends; the rejection of the claim under 35 USC 112(d)/fourth paragraph is withdrawn.

Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of Remarks that “Gallem teaches that the “cover member 30” is used to seal off, rather than provide access to, the filling port,” in contrast to the claimed “opening which provides fluid access to the fluid receiving chamber.”
The Examiner respectfully notes that the sealing of Gallem’s cover member 30 over the top of chamber 4 does not preclude fluid from entering/accessing the fluid receiving chamber (defined by collar 10, i.e. where label 8 is pointed in Fig. 4) of Gallem, e.g. from the upper portion of 4 in Gallem, see Fig. 4 modified, below, as well as previously cited Gallem para [0159], which explicitly describes this access: “fluid…can freely flow…through the opening 36”. As such, opening 36 of Gallem meets the claim limitation of “a top cover opening which provides fluid access to the fluid receiving chamber” as maintained in the updated rejection below.

Applicant argues on page 10 of Remarks that the “connection members 38” of Gallem “cannot be understood as the claimed “spokes” per the requirements of claim 1 at least because the connection members of Gallem do not extend outwardly from the annular portion and extend beyond the top opening of the fluid receiving chamber” (emphasis Applicant’s).
The Examiner disagrees. The connection members 38 of Gallem do extend outwardly from the annular portion (see the annular portion depicted in Fig. 4 modified below) because they radiate outwardly therefrom, and they do extend beyond the top opening of the fluid receiving chamber (at 8 in Gallem, see Fig. 4 modified below) because the annular portion surrounds the top opening and the connection members extend radially outward therefrom and thus the connection members extend in a region located beyond/passed/radially outward of the top opening of the chamber at 8, i.e. beyond the upper opening defined by collar portion 10, see Fig. 4 modified below.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claims 1 and 14, line 4 of each claim, should read “into”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 13, line 3 recites an aerosolization device as claimed in claim 1, but then line 4 recites “an opening” and “a top cover”, wherein it is unclear in the claim if these are the same opening and top cover recited in claim 1, or potentially different/additional components. As best understood, for purposes of examination, they are the same. To address this rejection, Applicant could amend claim 13, line 4, to read “the opening of the top cover”, or better yet, given the phrasing in claim 1, “the top cover opening”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallem et al. (US 2017/0232211 A1; hereinafter “Gallem”).
an aerosolization device (aerosol generator 50) (Fig. 7 in view of Fig. 4) for providing aerosolized medicament to a user (paras [0001-2]), the aerosolization device comprising: 
a mouthpiece end (at membrane 44) by which a user may cause an inspiratory flow through a conduit (the short conduit visible immediately below membrane 44 in Fig. 7, see Fig. 7 modified, below) (para [0186]); 
an aerosol generator (comprising membrane 44) leading in to the conduit which includes a vibratable mesh (membrane 44) (Fig. 7; para [0180]); 
a fluid receiving chamber (the chamber defined within collar portion 10) (Fig. 4) leading into the aerosol generator for receiving a volume of a liquid medicament (Fig. 4; para [0148]), wherein the fluid receiving chamber comprises a tapered chamber having a top opening (defined by upper surface 22) and a smaller base opening (opening 8) for directing liquid medicament onto the vibratable mesh for aerosolization (Fig. 4; para [0159]); 
an outer housing (that of reservoir 2) (Fig. 4); and 
a top cover (cover member 30) over the top opening of the fluid receiving chamber (Fig. 4), wherein an annular portion (the angled annular portion that surrounds opening 34, seen as triangles on either side of opening 34 in Fig. 4 modified, below) of the top cover defines a top cover opening (opening 36) which provides fluid access to the fluid receiving chamber (Figs. 3-4; fluid…can freely flow…through the opening 36, para [0159]), wherein the top cover comprises a set of spokes (connection members 38) which extend outward from the annular portion of the top cover and extend beyond the top opening of the fluid receiving chamber thereby to seat the top cover over the outer housing (Fig. 3 and Fig. 4 modified, below; paras [0154-157]).  

    PNG
    media_image1.png
    468
    797
    media_image1.png
    Greyscale

Regarding claim 3, Gallem discloses a device as claimed in claim 1, wherein the spokes each extend radially outwardly from the annular portion, each of the spokes being evenly angularly spaced around the annular portion (Figs. 3-4, where the four spokes are each spaced 90 degrees from one another, see discussion below).  
Regarding claim 4, Gallem discloses a device as claimed in claim 1, wherein there are between four and eight spokes, evenly angularly spaced around the annular portion (Figs. 3-4 in view of para [0155] and where Fig. 4 explicitly depicts three spokes, one bisected on either side and one protruding from the rear, where the fourth spoke is inferred as being on the front half, not shown, as a mirror image of the rear spoke).
 device as claimed in claim 1, wherein the top cover further comprises a connecting band (collar 40) (the collar is a band that connects the cover 30 to the housing of the reservoir 2 and thus comprehends a connecting band) radially beyond the spokes and radially beyond the top opening (Figs. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem in view of Berry et al. (US 2009/0139888 A1; hereinafter “Berry”).
Regarding claim 11, Gallem discloses a device as claimed in claim 1, but Gallem is silent regarding the device further comprising a second cover over the fluid receiving chamber. However, Berry demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention for an inhaler to comprise a cover (enclosure member 65) over the entire inhaler, including all elements therein (e.g. Fig. 9a; para [0040]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the device of Gallem to further comprise a second cover over the entire device, including the fluid receiving chamber, as taught by Berry, in order to provide the expected result of keeping the device robustly protected from moisture, contamination and/or dust during transportation and/or before use (Berry, paras [0007] and [0013-14]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem.
Regarding claim 13, Gallem discloses an aerosol drug delivery device (aerosol delivery device 1) (Fig. 7 in view of Fig. 4), comprising: 
a main body (the main body of the device seen in Fig. 7, comprising mouthpiece 5 and chamber 3 and housing battery 7) having a first opening (the top of the channel  and a second opening (the bottom of the channel into which aerosol generator 50 is shown to be inserted in Fig. 7) (see Fig. 7 modified, below);
 an aerosolization device as claimed in claim 1 adapted to be received in the first opening (Fig. 7 in view of Fig. 4, see claim 1 discussion above), wherein the second opening aligns with the conduit opening when the aerosolization device is received in the first opening (Fig. 7 in view of Fig. 4); 
a battery or batteries in the main body (energy source 7) (Fig. 7; para [0180]).

    PNG
    media_image2.png
    328
    504
    media_image2.png
    Greyscale

Gallem does not explicitly state that the aerosol generator 50 is removably received in the first opening. However, it would have been obvious to an artisan before the effective filing date of the claimed invention for the aerosol generator of Gallem to be removably received in the first opening, in order to provide the expected result of allowing the aerosol generator to be replaced independently of the remainder of the device, e.g. in the case of membrane failure or contamination. 
a controller in the main body. However, Fig. 7 of Gallem would have reasonably suggested to an artisan at the time of invention that a controller is present in the main body, i.e. to the left of battery 7, and given the disclosure of a vibratable membrane (paras [0180-185]), it would have been obvious to an artisan before the effective filing date of the claimed invention to include a controller in this location, in order to provide the expected result of standard means for controlling the activation and operation of the vibratable membrane (and which is positioned in a potentially reusable location, see above).

Allowable Subject Matter
Claim 14 is allowable pending correction of the minor informality objected to above.
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, as previously indicated on pages 10-11 of the Office Action mailed 6/7/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785